In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00130-CR
     ___________________________

         ALLEN MAKI, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 10
           Tarrant County, Texas
        Trial Court No. A3397142


  Before Womack, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Appellant Allen Maki attempts to appeal the county criminal court’s order

dismissing his appeal from an Arlington municipal court’s judgment. Because he has

no right to appeal from the county criminal court’s order, we dismiss the appeal for

want of jurisdiction.

      On January 3, 2022, the municipal court convicted Maki of a Class C

misdemeanor involving family violence. The municipal court assessed a $581 fine and

court costs. Appellant filed an appeal in the county criminal court, and the county

criminal court later dismissed his appeal for failure to timely file an appeal bond. See

Tex. Gov’t Code Ann. § 30.00015(a).

      “[I]n Texas, appeals by either the State or the defendant in a criminal case are

permitted only when they are specifically authorized by statute.” State ex rel. Lykos v.

Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011) (orig. proceeding). “The standard

for determining jurisdiction is not whether the appeal is precluded by law, but

whether the appeal is authorized by law.” Abbott v. State, 271 S.W.3d 694, 696–97

(Tex. Crim. App. 2008). A person may appeal a county criminal court’s judgment on

appeal of a municipal court judgment to the court of appeals if (1) the fine assessed

exceeds $100 and the judgment is affirmed by the county criminal court or (2) if the

sole issue is the constitutionality of the statute or ordinance on which the conviction

is based. Tex. Gov’t Code Ann. § 30.00027(a); Sullivan v. State, No. 02-20-00138-CR,

2021 WL 2586612, at *1 (Tex. App.—Fort Worth June 24, 2021, no pet.) (per curiam)

                                           2
(mem. op.); Ramirez v. State, No. 02-12-00011-CR, 2012 WL 955371, at *1 (Tex.

App.—Fort Worth Mar. 22, 2012, pet. ref’d) (per curiam) (mem. op.).

      We notified Maki that we were concerned that we may not have jurisdiction

over the appeal because the county criminal court’s order of dismissal did not appear

to be appealable. We informed Maki that we could dismiss his appeal unless he or

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. See Tex. R. App. P. 43.2(f). While Maki filed a response, it

does not show grounds for continuing the appeal.1

      Because the county criminal court dismissed the appeal from the municipal

court’s judgment—instead of affirming it—and because the sole issue of the appeal is

not the constitutionality of the statute upon which Maki’s conviction is based, we

dismiss Maki’s appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Sullivan,

2021 WL 2586612, at *1 (dismissing appeal for lack of jurisdiction where county

criminal court dismissed appeal of municipal court’s judgment and sole issue on




      1
        In his response, Maki acknowledges that he is not appealing the
constitutionality of the statute on which his conviction is based. And while he
complains that he did timely file his appeal bond, even if true, that does not change
the fact that the county criminal court dismissed, rather than affirmed his appeal. See
Jamshedji v. State, 230 S.W.3d 224, 225 (Tex. App.—Houston [14th Dist.] 2006, pet.
ref’d) (holding that because “a right of appeal to this court exists only where a
conviction in municipal court has been affirmed by the county court, there is no
jurisdiction where, as here, the [appeal] has instead been dismissed by the county
court”).


                                          3
appeal was not based on the statute or ordinance on which the conviction was based);

Ramirez, 2012 WL 955371, at *1 (similar).


                                                   /s/ Dana Womack

                                                   Dana Womack
                                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 4, 2022




                                            4